Citation Nr: 1449323	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and/or as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and D.E.


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to November 1998, August 2000 to April 2001, and September 2003 to October 2004 with combat service in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  His case is currently under the jurisdiction of the VA RO in Denver, Colorado.

In May 2013, the Veteran presented sworn testimony during a Travel Board hearing in Denver, Colorado, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran was afforded VA examinations for his claimed respiratory disorder in September 2011 (with a November 2011 addendum) and February 2013.  The September/November 2011 examiner concluded that the Veteran's asthma was not due to his service in Afghanistan in 2004 because it began during his service in Bosnia in 2000.  This date of onset while on active duty in Bosnia seems to be contradicted by private treatment records showing a diagnosis of mild bronchial asthma prior to this period of service.  See private treatment record, April 2000.  

In light of the April 2000 diagnosis of asthma, the February 2013 examiner concluded that the Veteran's asthma preexisted his service and was not aggravated therein.  However, the examiner failed to address the 2001 and 2004 treatment records showing the Veteran's reports of asthma exacerbations during and immediately following his service in Bosnia and Afghanistan.  See private treatment records, October 2001, October 2004.  There was no discussion of aggravation.  In this regard, as the medical evidence and Veteran's testimony suggest that he suffered from asthma prior to service and that it increased in severity during his service in Bosnia and Afghanistan, an opinion is necessary on whether such an increase was not due to the natural progression of the disease.

The February 2013 examiner also noted that the Veteran's pulmonary function testing showed a restrictive process that was not yet diagnosed.  In so doing, no finding was made as to whether the "restrictive process" qualified as an undiagnosed illness for service connection purposes based on the Veteran's service in Afghanistan.  Further, if the Veteran has a diagnosed respiratory disorder manifested by a restrictive process, an opinion must be obtained on whether that is the result of his military service.

In light of these deficiencies, the Veteran's claim must be remanded for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board also notes that the Veteran's representative indicated at his May 2013 hearing that there were additional National Guard treatment records available.  Although VA has followed all steps to attempt to obtain the Veteran's service treatment records, including National Guard records, the Board finds it appropriate to attempt once more on remand.  See Formal Finding of the Unavailability of STRs, October 2011; 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and his representative to attempt to identify the location of his National Guard records.  See BVA hearing transcript, May 2013.  Thereafter, contact the National Personnel Records Center, the National Guard, and any other appropriate agency, including any identified by the Veteran and/or his representative, to obtain the Veteran's recent National Guard records, including any treatment records.  Any additional action necessary to obtain these records, including follow-up action requested by the contacted entity, should be accomplished.  

If, after making reasonable efforts, the AOJ cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the increased rating claims.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address his respiratory complaints.  The examiner must review pertinent documents, including the two previous VA examinations, in the Veteran's claims file.  This must be noted in the opinion report.  The examiner must address the following:

a. Please identify all respiratory disorders other than asthma that the Veteran experiences currently or at any time throughout the appeals period (August 2009 to the present).  For each currently diagnosed respiratory disorder, please state whether it is as likely as not (a 50 percent probability or greater) that such disorder had its onset in service or is otherwise etiologically related to his active service.  Specifically address the environmental hazards that the Veteran experienced during his service in Bosnia and Afghanistan.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

b. With regard to the findings of a restrictive process on pulmonary function testing, the examiner must state whether these findings/associated symptoms can be attributed to any known clinical diagnosis or whether they are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.  

If the examiner does not attribute the Veteran's symptoms to a known clinical diagnosis, s/he must state whether it is at least as likely as not (a 50 percent probability or greater) that these symptoms are the result of any identifiable etiology.

c. Assuming that the Veteran's asthma preexisted his military service, and that it increased in severity during that service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting asthma was not aggravated beyond the natural progression of the condition?  Please address the October 2001 and October 2004 private treatment records showing an increase in asthma symptoms during the Veteran's service in Bosnia and Afghanistan, as well as the effects of any environmental hazards he was exposed to during his service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that s/he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a respiratory disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



